Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-20 were previously pending and subject to a non-final office action mailed on January 26, 2022. Claims 1 and 11 are amended and claims 2-10 and 12-20 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed February 7, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-20 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kogan reg. No. 50,868 on February 14, 2022.
The application has been amended as follows: 
a vehicle, the mobile application when executed: acquires the load information associated with the vehicle from the database; and generates a machine-readable representation corresponding to the load information associated with the vehicle; a computing device in communication with the mobile device and the database, the computing device including a programmable processor which, when executed: receives the load information associated with the vehicle from the mobile device; transmits a status of a load carried by the vehicle to a client device associated with the distribution center when the mobile device associated with the-driver of the vehicle is detected within a geo-fenced zone associated with the distribution center based on a location signal received by the computing device from the mobile device associated with the driver of the vehicle; receives, from the client device associated with the distribution center, an image of the machine-readable representation scanned by the client device from the mobile device associated with the driver of the vehicle; and extracts the load information associated with the vehicle from the image of the machine-readable representation received by the computing device from the client device, renders a map of a geographic area including a drop off location at the distribution center of the load carried by the vehicle; and transmits the map including the drop off location at the distribution center of the load carried by the vehicle to the mobile device associated with the user account.  

3. (Currently amended) The system of claim 1, wherein the status of the load includes a real-time status of unloading a freight indicating estimated time to complete unloading of the vehicle.  
4. (Original) The system of claim 1, wherein the computing device, when executed: updates an estimated time of arrival (ETA) of the load based on the load information acquired by the mobile application from the database; and transmits the updated ETA to the mobile device associated with the user account.  
5. (Original) The system of claim 1, wherein the computing device generates and transmits a notification indicating the status of the load.  
6. (Original) The system of claim 1, wherein the computing device transmits safety requirements of the distribution center to the mobile device and tracks safety reviews of the driver of the vehicle.  
7. (Original) The system of claim 1, wherein the computing device, when executed: renders a map of the geographic area including a location of each load in the distribution center and a route for navigating to the location of the load; and transmits the map and a load status of the vehicle to the mobile device associated with the user account.  

9. (Currently amended) The system of claim 1, wherein the mobile application generates an icon indicating whether 
10. (Original) The system of claim 1, wherein the mobile device captures at least one image of each pallet of the load and the computing device verifies pallet information based on at least one image of each pallet of the load captured by the mobile device.  
11. (Currently Amended) A computer-implemented method for remotely identifying vehicles at a distribution center, comprising: providing a database storing load information related to a plurality of loads carried by the vehicles; acquiring, by a mobile application associated with a user account and executable on a mobile device, load information related to a plurality of loads carried by the vehicles; generating, by the mobile application, a machine-readable representation corresponding to the load information; receiving, by a computing device including a programmable processor in communication with the mobile device and the database, the load information associated with the vehicle from the mobile device; transmitting the status of a load carried by the vehicle from the computing device to a client device associated with the distribution center when the mobile device associated with a driver of the vehicle is detected within a geo-fenced zone associated with the distribution center based on a location signal received by the computing device from the mobile device associated with the driver of the vehicle; receiving, by the computing device, from the client device a geographic area including a drop off location at the distribution center of the load carried by the vehicle; and transmitting the map including the drop off location at the distribution center of the load carried by the vehicle to the mobile device associated with the user account.  
12. (Original) The method of claim 11, wherein the load information includes: a plurality of notifications of the load, the plurality of identifications of the load including at least one of a delivery number, a load number, a purchase order (PO) number, and a bill of lading (BOL) number; and additional load information including at least one of trailer number, Standard Carrier Alpha Code (SCAC), seal number, freight type. a delivery number, a load number, a purchase order (PO) number, and a bill of lading (BOL) number.  
13. (Currently amended) The method of claim 11, wherein the status of the load includes a real-time status of unloading a freight indicating estimated time to complete unloading of the vehicle.  
14. (Original) The method of claim 11, further comprising: updating, by the computing device, an estimated time of arrival (ETA) of the load based on the load information acquired by the mobile application from the database; and transmitting, by the 
15. (Original) The method of claim 11, further comprising, generating and transmitting, by the computing device, a notification indicating the status of the load.  
16. (Original) The method of claim 11, further comprising, by the computing device: transmitting, by the computing device, safety requirements of the distribution center to the mobile device; and tracking safety reviews of the driver of the vehicle.  
17. (Original) The method of claim 11, further comprising: rendering, by the computing device, a map of the geographic area including a location of each load in the distribution center and a route for navigating to the location of the load; and transmitting, by the computing device, the map and a load status of the vehicle to the mobile device associated with the user account.  
18. (Currently amended) The method of claim 11, further comprising, by the mobile application: acquiring load documentation associated with the vehicle; and comparing the acquired load documentation with the load information associated the vehicle stored in the database.  
19. (currently amended) The method of claim 11, further comprising generating, within the mobile application, an icon indicating whether 
20. (Original) The method of claim 11, further comprising: capturing at least one image of each pallet of the load by the mobile device; and verifying, by the computing device, pallet information based on the at least one image of each pallet of the load captured by the mobile device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Thompson (U.S. Patent Application Publication No. 2022/011080), Hill (U.S. Patent Application Publication No. 2018/0324390), Park(U.S. Patent Application Publication No. 2018/0197142), Pere (U.S. Patent Application Publication No. 20180075547) and Mallonee (U.S. Patent Application Publication No. 2005/0288947) as indicated in the January 26, 2022 non-final office action. 
The next closest prior art is “The GPRS-based location system for the long-distance freight” Published by First International Conference on Communications and Networking in China in 2006 discloses a method of locating a freight vehicle traveling on a highway. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“transmits a status of a load carried by the vehicle to a client device associated with the distribution center when the mobile device associated with the-driver of the vehicle is detected within a geo-fenced zone associated with the distribution center based on a location signal received by the computing device from the mobile device associated with the driver of the vehicle; receives, from the client device associated with the distribution center, an image of the machine-readable representation scanned by the client device from the mobile device associated with the driver of the vehicle; and extracts the load information associated with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZEINA ELCHANTI/Examiner, Art Unit 3628